 1
 2
 3                                                         JS-6
 4                             UNITED STATES DISTRICT COURT
 5         FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN
 6                                         DIVISION
 7
 8 NICOLE IDA JOSEPH, an individual,             CASE NO. 8:18-cv-01975-AG-(DFMx)
 9                                               ORDER GRANTING DISMISSAL OF
                     Plaintiff,                  THE FIRST AMENDED
10                                               COMPLAINT WITH PREJUDICE
             vs.
11
   MICHAEL MOSES JOSEPH, in his                  Assigned to Hon. Andrew J. Guilford
12 individual capacity and trustee of the
   Joseph Family Trust dated April 11,           Action Filed: November 2, 2018
13 2005; ANTHONY ROBERT
   JOSEPH, in his individual capacity
14 and trustee of the Joseph Family Trust
   dated April 11, 2005; THE JOSEPH
15 TRUST; and DOES 1-20.
16                   Defendants.
17
18                                           ORDER
19           Pursuant to the parties’ stipulation in this matter and good cause appearing,
20 the entire action is dismissed with prejudice. Each side shall bear his/her own
21 attorneys’ fees and costs. The Court shall maintain jurisdiction to enforce the terms
22 of the parties’ settlement agreement,
23
24 IT IS SO ORDERED.
25
26 Dated: December 11, 2019                          ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
27
                                                     ANDREW J. GUILFORD
28
     Joseph v. Joseph et al.                           ORDER
     8:18-cv-01975-AG-(DFMx)                   -1-
